                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


MATTHEW DOMANN, individually and on
behalf of all those similarly situated,

                            Plaintiffs,                                 ORDER
       v.
                                                                      18-cv-167-wmc
SUMMIT CREDIT UNION, and DOES 1-100,

                            Defendants.


       Plaintiff Matthew Domann brings this putative class action alleging, among other

things, that defendant Summit Credit Union breached its contracts with its customers and

violated the Electronic Fund Transfer Act, Regulation E, 12 C.F.R. § 1005.17. (Compl.

(dkt. #1).) Presently before the court is plaintiffs’ unopposed motion for class certification

under Federal Rule of Civil Procedure 23 and for preliminary approval of a class action

settlement agreement. (Dkt. #52.) In order to determine whether the proposed settlement

is fair, reasonable, and adequate, the court needs more information. Specifically, not later

than September 30, 2019, plaintiff should submit:


              (1) Information showing how the parties determined that defendant’s

       change to its overcharge practices will result in a savings to class members of

       $400,000 a year. (Plaintiff’s brief (dkt. # 53, at 13) cites to the declaration

       of Arthur Olsen, his database expert, but Olsen’s declaration is not in the

       record);
       (2) An explanation of why the settlement fund is being divided

equally, when there are 16 times more members in the Consumer Sufficient

Accounts Class than in the Business Account Class;

       (3) An estimated dollar amount (or range) that each class member is

likely to recover; and

       (4) The Olsen Declaration referred to in plaintiff’s supporting brief,

along with a list of the putative class members identified by Olsen and the

amount of overdraft fees incurred by each class member as a result of the

practices challenged in this lawsuit.




Entered this 16th day of September, 2019.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                        2
